            Case 1:19-cv-00335-JGK Document 20 Filed 01/06/20 Page 1 of 1

                   Mich·ael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 East 42 nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                         Facsimile: (212) 317-1620




                                                                           January 6, 2020
                                                                                                             '
BYECF                                                     ,--- .        -if )Jf ~ - 'Cz_._d
Honorable John G. Koeltl                       ~00-{~!3/l'l/e'<._(!)~
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 14A
                                               I¼ ~~                               «t-(~~
New York, NY 10007
                                              ~-~ ~
                           Re:      Jaime Vargas Espino et al. v. 525 Grand Street, LLC, et al.
                                                  'tf::s 6/{~
                                    I 9-cv-335 ()GK)
Your Honor:
                                                0b u/4 ·»-s-
         This firm represents the Plaintiff in the above-referenced matter. Plaintiff writes jointly
with Individual Defendant's counsel to request an adjournment of the time to file pre-trial
documents sine die. The parties had previously requested a 30 day adjournment of the deadline
to file pre-trial documents, which was granted. Counsel request this adjournment as they are
trying to resolve this matter in spite of some problematic issues presented. As stated in counsel's
letter to the Court dated December 6, 2019, the two Corporate Defendants have never answered
nor appeared. The Individual Defendant has appeared and answered, but his counsel stated his
client has financial issues that will affect his ability to pay a settlement and to continue paying
for representation. Individual Defendant's counsel has also stated his client also has health
issues that complicate proceeding forward with trial. As such, both parties agree that at the
present time, they require additional time to find a resolution that will not completely deplete
resources.

         We thank the Court for its time and attention to this matter.

                                                      Respectfully submitted,

                                                     Isl Yolanda Rivero
                                                      Yolanda Rivero


cc:      Mark D. Herman, Esq. (via email and ECF)
         Attorneys for Defendant Alphonse Dipilato
                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
                                                                                  DOC#
                                                                                                        -1-~~-o-~-a--·
                                                                                       -1-LE-.D-:--~-}~..
                                                                                  DA TEF


                           Certified as a minority-owned business in the State of New York
